Title: To Thomas Jefferson from Thomas Lehré, 29 November 1808
From: Lehré, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir: 
                     In the House of RepresentativesColumbia Nov. 29t. 1808.
                  
                  Your favor of the 8th. Inst. concerning a Copy of your Message to Congress, was recd. yesterday, it came at a very proper time.   Both Branches of our Legislature met yesterday, in the Ho. of Representatives we had 105 Members present out of 124, we elected Theodore Gaillard our Speaker—The Senate had 32 Members present out of 37, they elected Colo: Samuel Warren their President, both of the above Gentlemen are decided Republicans. I never Knew such punctuality, & Promptness in our Legislative body before.—Mr. Charles Pinckney, our Governor, sent us a very lengthy Message, in which he has taken a full and complete review of your whole Administration, of you & your Administration, he has spoken in the highest terms, it was recd. amidst the applause of a grateful People.—We ordered 15000 Copies of it to be struck of immidiately, that each Member may disperse them among his Constituents for their information—They will not be compleated until friday next, when I will take the liberty of sending you one, I have no doubt in my mind, that the perusal of it will be highly gratifying to every American, attached to the Welfare and happiness of his Country—We have agreed to hold a Caucus tomorrow evening at the Court House, for the purpose of agreeing upon proper Persons to Chous on Tuesday next for Electors of President & Vice President of the U. States, I am satisfied that Mr. Maddison will have every vote for President, & Mr. Clinton will have the same for Vice President.
                  Every day furnishes fresh proofs of the integrity, firmness, and unanimity of our Citizens in this State, to support you and our Government in whatever measures may be thought proper for our Welfare. 
                  With the highest consideration I remain Dr. Sir Yr. Obedt Humble Servt.
                  
                     Tho: Lehré
                     
                  
               